Citation Nr: 1012901	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-25 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis of both hands.

2.  Entitlement to an initial compensable rating for 
chondromalacia of the right knee. 

3.  Entitlement to an initial compensable rating for 
chondromalacia of the left knee.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from September 1985 to 
September 2005.

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision of March 2006 from the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for chondromalacia of both knees and assigned 
initial noncompensable ratings, and denied service 
connection for rheumatoid arthritis affecting both hands.  

The Veteran requested a Travel Board hearing in his July 
2007 VA Form I-9.  One was scheduled for February 11, 2008, 
but the Veteran sent a letter to the RO in January 2008 
saying he was unable to attend the hearing because he was 
living in Europe.  He requested that a hearing before the 
Board be held in Europe and provided the RO with his current 
address.  The Board sent him a letter in May 2009 advising 
him that the Board does not hold hearings in Europe and gave 
him the option to reschedule a hearing to be held in 
Washington DC.  This letter, which was sent to his current 
address was returned to the RO as undeliverable in May 2009.  
The Veteran has not submitted any further communications 
with regard to a hearing request, nor has he given a more 
recent address.  Thus the Board finds that his request for a 
hearing is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for rheumatoid arthritis and to initial 
compensable ratings for chondromalacia of both left and 
right knees.  The Board finds that remand is necessary to 
afford the AOJ the opportunity to provide adjudication of 
additional evidence received since its most recent 
adjudication in May 2007 (statement of the case).  

In January 2008, the Veteran submitted medical records from 
2006-2007 pertaining to the claim for service connection for 
rheumatoid arthritis affecting the hands.  He also submitted 
the report of a VA examination in January 2009 (conducted 
overseas via a private physician), which pertained to all 
the appellate issues.  

In May 2009, the Board sent the Veteran a letter asking him 
to clarify whether he desired to waive AOJ review of the 
additional evidence.  The letter informed the Veteran he had 
45 days from the date of the letter to respond, and that if 
he did not reply by the end of this period, the Board would 
assume that he did not want the Board to decide the appeal, 
and the Board would then remand it for AOJ review.  

This letter was sent to the Veteran's last known address, 
but was returned as undeliverable.  The Veteran has not 
contacted VA to give notice of any changes in his address 
since the January 2008 letter which provided his newest 
address.  

The Veteran did send a January 2009 letter to the RO 
regarding a records request where he acknowledged delivery 
difficulties at his current address, but he has not 
presented VA with a viable alternative to send any 
correspondence.  He has not contacted VA in any capacity 
since January 2009.  The Board has exhausted its efforts to 
clarify whether the Veteran wishes to waive AOJ review of 
the additional evidence.  Therefore this matter must be 
remanded to the AOJ to afford AOJ the opportunity to review 
of the additional evidence submitted since its last 
adjudication of May 2007.  See 38 C.F.R. § 20.1304 (2009).

Accordingly, the case is REMANDED for the following action:

After conducting any further development 
deemed necessary, the AOJ should 
readjudicate the Veteran's claims on the 
basis of all evidence of record and all 
applicable laws and regulations.  If any 
determination remains unfavorable to the 
Veteran in any way, he should be furnished 
a Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decision 
reached.  Thereafter, the Veteran should 
be given the opportunity to respond.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

